—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about October 23, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, attempted assault in the second degree, attempted assault in the third degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him with the Office of Children and Family Services for 3 years, with 12 months in a secure facility, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Appellant’s accessorial liability was *363amply established by his actions of choking the complainant while his companion took money from the complainant’s pocket, and then punching the complainant in the face at the completion of the crime. The record provides no support for appellant’s claim that he was engaged in playful conduct, unaware that his companion had demanded or taken the complainant’s money. We have considered and rejected appellant’s remaining claims. Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.